IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2015-CP-01097-COA

IN THE MATTER OF ONE HUNDRED THIRTY-
SEVEN THOUSAND THREE HUNDRED
TWENTY-FIVE DOLLARS ($137,325.00) IN
UNITED STATES CURRENCY AND ONE (1)
2006 FORD 500 BEARING VIN
#1FAFP24146G171666: DARRYL JEROME                                       APPELLANT
BOBO, II

v.

STATE OF MISSISSIPPI, EX REL.                                             APPELLEE
PELAHATCHIE POLICE DEPARTMENT

DATE OF JUDGMENT:                        06/18/2015
TRIAL JUDGE:                             HON. WILLIAM E. CHAPMAN III
COURT FROM WHICH APPEALED:               RANKIN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  DARRYL JEROME BOBO II (PRO SE)
ATTORNEYS FOR APPELLEE:                  CHRISTOPHER TODD MCALPIN
                                         THOMAS RICHARD MAYFIELD
NATURE OF THE CASE:                      CIVIL - OTHER
TRIAL COURT DISPOSITION:                 ORDERED THE FORFEITURE OF THE
                                         APPELLANT’S 2006 FORD 500 AND
                                         $137,325 IN UNITED STATES CURRENCY
DISPOSITION:                             AFFIRMED - 11/22/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE GRIFFIS, P.J., BARNES AND CARLTON, JJ.

      CARLTON, J., FOR THE COURT:

¶1.   Pursuant to the Mississippi Uniform Controlled Substances Law, the Rankin County

Circuit Court affirmed the forfeiture of Darryl Bobo’s 2006 Ford 500 and his $137,325 in

United States currency. See Miss. Code Ann. § 41-29-153 (Rev. 2013). On appeal from the

circuit court’s judgment, Bobo asserts the following issues: (1) whether his attorney
provided ineffective assistance of counsel; (2) whether the State unreasonably extended the

traffic stop and unlawfully seized his property; (3) whether substantial evidence supported

the forfeiture of his property; and (4) whether the forfeiture amounts to an excessive fine.

¶2.    Finding no error, we affirm the circuit court’s judgment.

                                           FACTS

¶3.    On November 8, 2012, Lieutenant Nick McLendon with the Richland Police

Department1 stopped a 2006 Ford 500 for speeding on Interstate 20.2 The vehicle had a

South Carolina license plate and was registered to Bobo. Bobo was not present at the time

of the traffic stop. Instead, Parrish Norfleet was driving the vehicle.

¶4.    Lieutenant McLendon testified that Norfleet said he was a rapper and that he was

traveling from Georgia to California to visit family. Lieutenant McLendon stated that he

observed numerous air fresheners inside the vehicle, a small overnight bag on the backseat,

and a single key in the ignition. According to Lieutenant McLendon’s testimony, the single

key in the ignition and the multiple air fresheners were consistent with vehicles he had

previously encountered that were used to smuggle contraband. While running a check on

Norfleet’s driver’s license and awaiting criminal-history reports for both Norfleet and Bobo,


       1
         Although the Richland Police Department stopped Bobo’s vehicle and seized his
property, the Pelahatchie Police Department instituted the actual forfeiture proceeding
against the seized property. The record reflects that the police departments of Richland and
Pelahatchie have an interlocal cooperation agreement that allows “each [c]ity [to] share
equally in the division of the proceeds of all forfeiture actions resulting from seizures on the
United States Interstate Highway System lying and being situated within each municipality.
. . .”
       2
        The record reflects that the vehicle was driving seventy-three miles per hour in a
seventy-mile-per-hour speed zone.

                                               2
Lieutenant McLendon asked Norfleet’s permission to search the vehicle. However, Norfleet

refused to consent to a search.

¶5.    Although Norfleet’s driver’s license appeared to be in order, Lieutenant McLendon

testified that the results of the criminal-history reports indicated that Bobo possessed prior

narcotics convictions and that Norfleet possessed misdemeanor narcotics violations. After

asking Norfleet to exit the vehicle, Lieutenant McLendon deployed his certified K9, Rocky,

for a free air sniff. Lieutenant McLendon testified that Rocky jumped inside the vehicle’s

open passenger window and drew Lieutenant McLendon’s attention to the seam of the

backseat and the trunk. Following Rocky’s alert, Lieutenant McLendon called for backup

and informed Norfleet that he would be conducting a probable-cause search of the vehicle.

¶6.    Lieutenant McLendon testified that he found no weapons on Norfleet. However, upon

searching the vehicle, Lieutenant McLendon noticed a discrepancy in the depth of the trunk

around the spare tire. Inside a concealed compartment, Lieutenant McLendon found five

bundles of United States currency wrapped in heat-sealed bags, plastic wrap, and dryer

sheets. Lieutenant McLendon also found a bag inside the trunk that contained tools to access

the hidden compartment.       After finding the compartment and currency, Lieutenant

McLendon asked Norfleet to follow him to Richland’s narcotics office.             Lieutenant

McLendon also informed Homeland Security Investigations about the discovery.

¶7.    Once at the narcotics office, Lieutenant McLendon photographed the vehicle’s

contents and removed the five bundles of currency hidden inside the trunk compartment.

Lieutenant McLendon testified that the bundles totaled $137,325 and that Norfleet denied



                                              3
any knowledge of the trunk compartment and the money. Lieutenant McLendon also stated

that he found receipts inside the vehicle that documented multiple trips from Georgia to

California and showed the vehicle had traveled 98,000 miles in less than a year.

¶8.    On November 14, 2012, the State filed a petition against Bobo and Norfleet in the

County Court of Rankin County for the forfeiture of the 2006 Ford 500 and the $137,325 in

currency. The State’s petition claimed that the 2006 Ford 500 was subject to forfeiture as

a vehicle “used or intended for use . . . to transport, or in any manner to facilitate the

transportation, sale, receipt, possession[,] or concealment of property . . . .” See Miss. Code

Ann. § 41-29-153(a)(4). The State further asserted that the $137,325 was subject to

forfeiture as money “used or intended for use in violation of the Mississippi Uniform

Controlled Substances Law.” See Miss. Code Ann. § 41-29-153(a)(4), (a)(7). Although

Bobo filed an answer to the State’s petition on December 12, 2012, Norfleet failed to answer

or otherwise defend against the State’s petition. As a result, on January 7, 2013, the county

court entered a default judgment against Norfleet.

¶9.    On September 22, 2014, the county court held a hearing on the State’s forfeiture

petition against Bobo. Following Lieutenant McLendon’s testimony, the State offered Staff

Sergeant Brad Vincent of the Mississippi Highway Patrol as an expert in the field of drug

trafficking and criminal interdiction. Following voir dire, the county court accepted Staff

Sergeant Vincent as an expert in the methods, techniques, instrumentalities, procedures, and

practices utilized by drug traffickers and couriers in transporting, concealing, and storing

drugs and drug proceeds.



                                              4
¶10.   Staff Sergeant Vincent testified to the significance of the I-20 corridor where

Lieutenant McLendon stopped Norfleet. According to Staff Sergeant Vincent, drugs

typically travel eastbound through Mississippi while currency usually travels westbound

through the state. Staff Sergeant Vincent further explained that the route Norfleet was

driving, from Georgia to California, was consistent with the flow of drugs and currency

through the state. When questioned about the significance of the various items Lieutenant

McLendon observed and photographed in Bobo’s vehicle, Staff Sergeant Vincent testified:

       [T]he significance of a single key in the ignition is that oftentimes these
       vehicles that are used for transporting narcotics and money are used solely for
       that purpose, specifically the vehicles that contain these hidden compartments.
       It’s not always the same person driving. Sometimes[,] with certain
       organizations[,] the vehicles may change hands several times over a period of
       months, depending on how long the vehicle stays in circulation. So the vehicle
       doesn’t really belong to anybody. It’s used for trafficking, so nobody has any
       . . . personal keys and stuff on these key chains.

               Air fresheners are used obviously to mask odors . . . . It’s another
       indicator again in and of itself. It doesn’t mean a whole lot, but when you look
       at the totality of the circumstances[,] it’s another indicator.

              We’re looking at a small backpack in this picture, and again, it goes
       back to training and experience. And I’ve known Officer McLendon for a
       long time[,] and he’s got a lot of experience in dealing with the innocent
       motoring public and how they generally travel, and coast to coast is a very long
       trip. Some of the questions raised earlier about [Norfleet] having family and
       stuff in another state and maybe his clothes could be there. Yes, that’s a
       possibility, but that would be [an] expensive way to live, to maintain two
       different wardrobes at two different houses as opposed to traveling with your
       clothes. That would be inconsistent with the normal innocent motoring public.

             The trash in the vehicle. The vehicle, again, is on the road. We already
       know that the vehicle has had a lot of miles put on it in a short period of time,
       so when traveling[,] there[ are] frequent stops for gas. A lot of people buy
       energy drinks; they eat a lot of fast food. Especially when the vehicle is
       loaded[,] and it’s containing money or it’s containing drugs, the drivers rarely

                                              5
       like to separate themselves from the vehicle. That’s why they don’t like to get
       motels on these trips. That’s why they like to drink their energy drinks and
       sleep in roadside parks so they can maintain control of the vehicle when it’s
       loaded.

¶11.   Staff Sergeant Vincent also testified that, in his experience, hidden compartments

inside vehicles almost always contain drugs or money. He further stated that the packaging

method used for the money found in Bobo’s vehicle was consistent with the way drug-

trafficking organizations wrap their money for transport. In addition, Staff Sergeant Vincent

testified that the amount of mileage accumulated on Bobo’s vehicle in under a year was not

uncommon for a vehicle used by a drug-trafficking organization to constantly transport drugs

and money. Moreover, based on the size and sophistication of the hidden compartment in

Bobo’s vehicle, Staff Sergeant Vincent testified that he possessed no doubt that the

compartment was used to transport drugs. In his expert opinion, Staff Sergeant Vincent

concluded that Bobo was involved with drug trafficking and that the money hidden in Bobo’s

vehicle constituted the proceeds of drug trafficking or was intended to be used in the

furtherance of drug trafficking.

¶12.   On October 2, 2014, the county court entered an order finding by a preponderance of

the evidence that Bobo’s seized property was forfeitable under Mississippi’s Uniform

Controlled Substances Law. As a result, the county court granted the State’s petition for the

forfeiture of Bobo’s seized property to the Pelahatchie Police Department. Bobo then

appealed to the circuit court, which entered an order on June 18, 2015, affirming the

forfeiture. Aggrieved, Bobo appeals to this Court.

                                      DISCUSSION

                                             6
         I.     Whether Bobo’s attorney provided ineffective assistance of counsel.

¶13.     In his first assignment of error, Bobo argues that his attorney, Bernard Jones, provided

ineffective assistance of counsel. Based on various alleged errors committed by Jones, Bobo

asks this Court to reverse the order of forfeiture.

¶14.     In addressing this assignment of error, we acknowledge that the record reflects that

Bobo faced no pending criminal charges in the proceedings below and that the State’s

petition for the forfeiture in rem of Bobo’s property constituted a civil action. See State ex

rel. Miss. Bureau of Narcotics v. Lincoln Cty., 605 So. 2d 802, 804 (Miss. 1992) (discussing

the civil nature of a forfeiture in rem). We also acknowledge that Mississippi’s civil

forfeiture statutes provide no right to appointed counsel. Miss. Code Ann. § 41-29-101 to

-191 (Rev. 2013 & Supp. 2016). In addition, our precedent reflects no right to appointed

counsel or to effective assistance of counsel in civil proceedings. See Goodin v. Dep’t of

Human Servs., 772 So. 2d 1051, 1055 (¶12) (Miss. 2000); DeMyers v. DeMyers, 742 So. 2d
1157, 1162 (¶20) (Miss. 1999); Parker v. Bliven, 59 So. 3d 619, 621 (¶14) (Miss. Ct. App.

2010).

¶15.     The record here reflects that, of his own volition, Bobo hired Jones as his private

attorney to represent him in the forfeiture proceeding. The record fails to reflect any claims

of indigency made by Bobo or any requests for counsel that he asserted to the circuit court.

The record also fails to support Bobo’s claim on appeal that his private counsel possessed

a conflict of interest. In addition, upon review of this assignment of error, we find nothing

in the record to show that Bobo’s complained-of errors fell outside the realm of his attorney’s



                                                7
trial strategy. See Jackson v. State, 52 So. 3d 1203, 1210 (¶32) (Miss. Ct. App. 2010)

(acknowledging that decisions within the ambit of trial strategy fail to give rise to an

ineffective-assistance-of-counsel claim). Because the forfeiture in rem of Bobo’s property

constituted a civil proceeding, and because the right to effective assistance of counsel fails

to apply in civil proceedings, we find no merit to this assignment of error.

       II.    Whether the State unreasonably extended the traffic stop and
              unlawfully seized Bobo’s property.

¶16.   Bobo concedes on appeal that Lieutenant McLendon was justified when he initially

stopped Norfleet for speeding. However, Bobo asserts that the State then proceeded to

unreasonably extend the traffic stop and to unlawfully seize his property. According to

Bobo’s argument, the State “detained . . . Norfleet for well over five hours, an unlawful

duration, to search . . . Norfleet[’s] and [Bobo’s] property without any cognizable reasonable

suspicion or probable cause.”

¶17.   “The Fourth Amendment to the United States Constitution and Article 3 Section 23

of the Mississippi Constitution provide that an individual has the right to be free from

unreasonable searches and seizures.” Shelton v. State, 45 So. 3d 1203, 1208 (¶10) (Miss. Ct.

App. 2010) (citing Dies v. State, 926 So. 2d 910, 917-18 (¶21) (Miss. 2006)). “The action

of an officer stopping a vehicle is reasonable when there is ‘probable cause to believe that

a traffic violation has occurred.’” Lee v. State, 100 So. 3d 982, 984-85 (¶9) (Miss. Ct. App.

2012) (quoting Whren v. United States, 517 U.S. 806, 810 (1996)). “To stop and temporarily

detain is not an arrest, and the cases hold that[,] given reasonable circumstances[,] an officer

may stop and detain a person to resolve an ambiguous situation without having sufficient


                                               8
knowledge to justify an arrest.” Gonzales v. State, 963 So. 2d 1138, 1141 (¶13) (Miss. 2007)

(citation omitted). “[I]t is imperative that the facts be judged against an objective standard:

Would the facts available to the officer at the moment of the seizure or the search warrant

a man of reasonable caution in the belief that the action taken was appropriate?” Id. at 1141-

42 (¶13) (citations and internal quotation marks omitted).

¶18.   As previously stated, Bobo concedes that probable cause existed for Lieutenant

McLendon to initially stop and detain Norfleet since Norfleet was speeding. According to

Lieutenant McLendon’s testimony, during the traffic stop he observed numerous air

fresheners inside the vehicle, a small overnight bag on the backseat, and a single key in the

vehicle’s ignition. Lieutenant McLendon stated that the single key in the ignition and the

multiple air fresheners were consistent with indicators he had encountered in other vehicles

used to smuggle contraband. Lieutenant McLendon further testified that the results of the

criminal-history reports he requested indicated that Bobo possessed prior narcotics

convictions and that Norfleet possessed misdemeanor narcotics violations.

¶19.   Our caselaw provides that, if, during a proper investigative stop, a police officer

“develops reasonable, articulable suspicion of some criminal activity in addition to . . . that

initially suspected, the permissible scope of the stop expands to include the officer’s

investigation of the newly suspected criminal activity.” Tate v. State, 946 So. 2d 376, 382

(¶18) (Miss. Ct. App. 2006) (citing United States v. Lee, 898 F.2d 1034, 1040 (5th Cir.

1990)). After observing the items in Bobo’s vehicle and reviewing the criminal-history

reports on Bobo and Norfleet, Lieutenant McLendon asked Norfleet to exit the vehicle and



                                              9
deployed his certified K9 for a free air sniff.

¶20.   In Shelton, this Court recognized that, “[e]ven without reasonable, articulable

suspicion, the performance of a dog sniff of the outside of a vehicle by a trained canine

during a routine, valid traffic stop is not a violation of one’s Fourth Amendment rights

against unreasonable searches and seizures.” Shelton, 45 So. 3d at 1209 (¶15) (quoting

Jaramillo v. State, 950 So. 2d 1104, 1107 (¶7) (Miss. Ct. App. 2007)). We held in Shelton

that “the drug-detecting dog’s positive alerts created probable cause for the [law-enforcement

officer] to search the trunk of the [defendants’] rental car.” Id. Here, Lieutenant McLendon

testified that his certified K9 jumped inside the open passenger window of Bobo’s vehicle

and alerted Lieutenant McLendon to the seam of the backseat and the trunk. Following the

alert, Lieutenant McLendon called for backup and informed Norfleet that he would be

conducting a probable-cause search of the vehicle.

¶21.   Based on our review of the facts in the record and applicable caselaw, we find no

merit to Bobo’s claims that Lieutenant McLendon unlawfully extended the traffic stop and

illegally seized Bobo’s property. As previously discussed, Lieutenant McLendon made a

valid traffic stop, and then he acted within his authority when he deployed his trained K9 for

a free air sniff outside the vehicle. See id. As in Shelton, we find that Lieutenant McLendon

possessed probable cause to search the trunk of Bobo’s vehicle after his K9 alerted to the

area. See id. We therefore find that this assignment of error lacks merit.

       III.   Whether substantial evidence supported the forfeiture of Bobo’s
              property.

¶22.   Bobo also contends that substantial evidence failed to support the county court’s


                                              10
judgment for the forfeiture of his property. In reviewing this assignment of error, we

acknowledge the following:

              Forfeiture statutes are penal in nature and must be strictly construed.
       In a civil forfeiture case, the question is whether, given all of the evidence
       taken together, a rational trier of fact could have found that the funds were the
       product of or the instrumentalities of violations of the State’s Uniform
       Controlled Substances Laws. The trier of fact may act on circumstantial
       evidence and inferences as well as direct evidence.

Evans v. City of Aberdeen, 925 So. 2d 850, 853 (¶11) (Miss. Ct. App. 2005) (internal

citations omitted). Our precedent further establishes that “[t]he appropriate standard of

review in forfeiture cases is the familiar substantial evidence/clearly erroneous test. [The

appellate court] will not disturb a circuit court’s findings unless it has applied an erroneous

legal standard to decide the question of fact.” Six Thousand Dollars ($6,000) v. State ex rel.

Miss. Bureau of Narcotics, 179 So. 3d 1, 4 (¶4) (Miss. 2015) (citation omitted).

¶23.   To support its argument that Bobo’s seized property was used or intended for use in

violation of the Mississippi Uniform Controlled Substances Law, the State called Lieutenant

McLendon and Staff Sergeant Vincent to testify. Both law-enforcement officials testified

that the items observed and photographed in Bobo’s vehicle at the time of the traffic stop

were consistent with items found in vehicles used to smuggle contraband. Staff Sergeant

Vincent, testifying as an expert in the field of drug trafficking and criminal interdiction, even

presented evidence about the drug-courier profile and explained the relationship each item

inside Bobo’s vehicle possessed to the drug-courier profile.

¶24.   In addition, Staff Sergeant Vincent testified about the significance of the I-20 corridor

to the flow of money and drugs through Mississippi. He stated that, in his experience, hidden

                                               11
compartments like the one found inside Bobo’s vehicle were almost always used to transport

drugs or money. Moreover, taking into account the size and sophistication of the hidden

compartment in Bobo’s vehicle, the packaging method used for the money found inside the

compartment, and the amount of mileage accumulated on Bobo’s vehicle in under a year,

Staff Sergeant Vincent concluded that Bobo’s vehicle was involved with drug trafficking and

that the money hidden inside the vehicle was proceeds from or intended for the furtherance

of drug trafficking.

¶25.   Upon review, we find the record contained substantial evidence to support the county

court’s judgment for the forfeiture of Bobo’s property. See Six Thousand Dollars, 179 So.
3d at 4 (¶4). Taking all the evidence and testimony together, “a rational trier of fact could

have found that [Bobo’s vehicle and the $137,325 in currency] were the product of or the

instrumentalities of violations of the State’s Uniform Controlled Substances Laws.” Evans,
925 So. 2d at 853 (¶11) (citation omitted). We therefore find that this argument lacks merit.

       IV.     Whether the forfeiture amounts to an excessive fine.

¶26.   In his final assignment of error, Bobo contends that the forfeiture of his property

amounts to an excessive and grossly disproportionate fine because “no controlled substances

were involved in [the traffic] stop.”

¶27.   Under Mississippi statutory law, vehicles are subject to forfeiture when they “are used,

or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt,

possession[,] or concealment of [controlled substances.]” Miss. Code Ann. § 41-29-

153(a)(4). In addition, money “used, or intended for use, in violation of [the Mississippi



                                                12
Uniform Controlled Substances Law]” is also subject to forfeiture. Miss. Code Ann. § 41-

29-153(a)(5). In discussing the forfeiture of seized property, this Court has previously stated:

       Article 3, Section 28 of the Mississippi Constitution prohibits the government
       from imposing excessive fines. Because forfeiture actions are penal in nature,
       the . . . [s]upreme [c]ourt has applied Article 3, Section 28 to them and adopted
       a four-element proportionality test that applies in the context of forfeiture
       proceedings. Those four elements are:

              (1) The nexus between the offense and the property and the
              extent of the property’s role in the offense;

              (2) The role and culpability of the owner;

              (3) The possibility of separating the offending property from the
              remainder; and

              (4) Whether, after a review of all relevant facts, the forfeiture
              divests the owner of property which has a value that is grossly
              disproportionate to the crime or grossly disproportionate to the
              culpability of the owner.

       The supreme court [has further held]:

              The analysis under the proportionality test that we employ here
              is two-part. First, under the instrumentality (or nexus) test, the
              forfeited property must have a sufficiently close relationship to
              the illegal activity. Second, under the proportionality test,
              forfeiture of the property must not impose upon the owner a
              penalty grossly disproportionate to his offense.

One (1) 2011 Chevrolet Silverado 1500 v. Panola Cty. Narcotics Task Force, 169 So. 3d
967, 970 (¶6) (Miss. Ct. App. 2014) (internal citations and quotation marks omitted).3



       3
         One (1) Charter Arms, Bulldog 44 Special v. State ex rel. Moore, 721 So. 2d 620,
624 (¶16) (Miss. 1998) (“The test employed must be one that permits forfeiture of property
from those persons who utilize said property in furtherance of their own criminal activity.
Yet, the test must also be flexible so as not to permit forfeiture where innocent persons will
suffer or where the value of the property is grossly disproportionate to the crime.”).

                                              13
              A.     The Instrumentality Test

¶28.   As stated, under the first prong of our analysis, we determine whether Bobo’s seized

property possesses a sufficiently close relationship to drug trafficking to justify forfeiture.

See id.; see also One (1) 1979 Ford 15V v. State ex rel. Miss. Bureau of Narcotics, 721 So.
2d 631, 636 (¶19) (Miss. 1998) (“For forfeiture to be permissible, there must be sufficient

nexus between the offense and the property and the extent of the property’s role in the

offense.”).

¶29.   In 1979 Ford 15V, the supreme court found that a sufficient nexus existed between

the offense (conspiracy to distribute) and the seized property (a van) to satisfy the

instrumentality test. 1979 Ford 15V, 721 So. 2d at 636 (¶19). In reaching this conclusion,

the supreme court stated:

       The crime at issue here is not an isolated case of mere possession of a small
       quantity of illegal drugs. [The offender] pled guilty to conspiracy to distribute
       a large amount of cocaine. In furtherance of this conspiracy, [the offender]
       used the van to facilitate the eventual drug deal, which gives the van a role in
       the conspiracy. In addition, the van provided a cover for [the offender], as a
       different vehicle was employed to consummate the sale. The nexus between
       the property, the van, and the offense, conspiracy to distribute, was sufficiently
       established[,] and the lower court was not clearly erroneous in its finding that
       the van should be forfeited.

Id.

¶30.   In One (1) Charter Arms, Bulldog 44 Special v. State ex rel. Moore, 721 So. 2d 620,

625 (¶26) (Miss. 1998), the supreme court also found that an application of the

instrumentality test favored forfeiture where a drug offender’s vehicle was used to transport

the offender “into a known drug area to purchase cocaine, [it] afforded him quick egress



                                              14
from the area, and [it] allowed him a measure of privacy in which to consume his ill-gotten

drugs.” Id. at (¶25). The supreme court further noted that law enforcement “found some

drug paraphernalia concealed inside [the offender’s] car, and not just on his person.” Id.

¶31.   In the present case, the State presented evidence to the county court to show that

Bobo’s seized property constituted instrumentalities used in the furtherance of a drug-

trafficking operation. First, the record reflects that Lieutenant McLendon discovered a

significant amount of United States currency hidden in the trunk of Bobo’s vehicle.

Lieutenant McLendon testified that he discovered five bundles of currency totaling $137,325.

Although Bobo now claims on appeal that the money came from legitimate business

interests, the State presented evidence at trial to prove otherwise and to refute Bobo’s

assertion. Lieutenant McLendon testified that the bundles were wrapped in heat-sealed bags,

plastic wrap, and dryer sheets. As Staff Sergeant Vincent later explained during his

testimony, this packaging method is consistent with the techniques used by drug-trafficking

organizations.

¶32.   The State also presented evidence to support its argument that Bobo’s vehicle played

a role in the furtherance of drug trafficking. Staff Sergeant Vincent’s testimony revealed that

compartments such as the one concealed in the trunk of Bobo’s vehicle often possess a nexus

to criminal activity.    According to Staff Sergeant Vincent, in his experience, such

compartments are almost always used to transport drugs or money. Staff Sergeant Vincent

also testified that the size and sophistication of the hidden compartment inside Bobo’s

vehicle were consistent with that of the compartments used by drug traffickers to conceal and



                                              15
transport contraband.

¶33.     In addition, the record reflects that the route Norfleet traveled through Mississippi

possessed a connection to drug trafficking. As Staff Sergeant Vincent explained, the I-20

corridor is significant to the flow of money and drugs through the state. Furthermore, the

receipts discovered by Lieutenant McLendon indicated that, within the span of a year, the

vehicle had made numerous trips between California and Georgia and had amassed 98,000

miles.    Based on the size and sophistication of the hidden compartment, the items

photographed inside Bobo’s vehicle, the packaging of the currency, and the amount of miles

amassed on the vehicle in under a year, Staff Sergeant Vincent testified that Bobo’s vehicle

and the currency fit the profile of property used or intended for use in the furtherance of drug

trafficking.

¶34.     Upon review, we find the record contains sufficient evidence to show that Bobo’s

seized property facilitated a violation of the Mississippi Uniform Controlled Substances Law.

Thus, like the supreme court’s holdings in both 1979 Ford 15V and Charter Arms, we find

the instrumentality test favors the forfeiture of Bobo’s property. We therefore proceed to a

discussion of whether the evidence satisfies the second prong of our analysis.

                B.     The Proportionality Test

¶35.     Under this prong of our analysis, we determine whether the forfeiture of Bobo’s

seized property imposes a penalty that is grossly disproportionate to the crime or to Bobo’s

culpability. See 2011 Chevrolet Silverado 1500, 169 So. 3d at 970 (¶6).

¶36.     After reviewing both the record and relevant caselaw, we find the forfeiture of Bobo’s



                                               16
property failed to result in a fine that was grossly disproportionate to Bobo’s culpability.

Considering the large sum of money discovered in the hidden compartment of Bobo’s

vehicle, as well as the testimony of the State’s witnesses linking the circumstances of this

case to the furtherance of a drug-trafficking operation, we find that substantial evidence

supported the forfeiture of Bobo’s property.

¶37. THE JUDGMENT OF THE RANKIN COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, FAIR, JAMES,
WILSON AND GREENLEE, JJ., CONCUR.




                                            17